department of the treasury internal_revenue_service washington d c number release date date cc el gl br2 gl-607811-97 uilc memorandum for district_counsel north florida district jacksonville from subject gary d gray assistant chief_counsel general litigation bankruptcy court jurisdiction over relief from joint_and_several_liability under sec_6015 this memorandum responds to your request for advice dated date this document is not to be cited as precedent issue does a bankruptcy court have jurisdiction over relief from joint_and_several_liability under sec_6015 conclusion the bankruptcy court has jurisdiction to consider relief from joint_and_several_liability under subsections b and c of sec_6015 even if the taxpayer has not filed an administrative request for relief with the service the bankruptcy court does not have jurisdiction to consider equitable relief under subsection f since this is within the sole discretion of the service and is not reviewable by any court facts taxpayer a debtor in a bankruptcy case has asserted she is entitled to relief from joint_and_several_liability under sec_6015 the taxpayer has not previously raised sec_6015 administratively with the service you have questioned whether the bankruptcy court has jurisdiction to consider this matter the argument can be made that sec_6015 requires that a taxpayer first request relief administratively from the service and that sec_6015 only permits review of service administrative determinations in the tax_court or in the district_court or court of claims if refund suits are filed arguably this scheme does not provide the bankruptcy court with jurisdiction to consider relief under sec_6015 law and analysis i background a relief from joint_and_several_liability gl-607811-97 - sec_3201 of the internal_revenue_service restructuring and reform act of rra added sec_6015 which offers individuals three options for relief from liability for taxes for which they are jointly and severally liable under sec_6013 sec_6015 referred to as innocent spouse relief which is an expanded version of the innocent spouse relief available prior to the rra under sec_6013 permits an individual to elect relief from liability with respect to understatements of tax on the joint_return that are attributable to the non-electing spouse relief is available if the individual establishes that he or she did not know and had no reason to know of the understatement and it is inequitable to hold such individual liable for the deficiency attributable to the understatement sec_6015 referred to as allocation of liability provides an alternative ground for obtaining relief from joint_and_several_liability this provision permits an individual if the spouses are no longer married are legally_separated or have not lived together for the entire month-period prior to the election to elect to have that individual’s liability for a deficiency limited to items which would be allocable to that individual if the spouses had filed separate returns sec_6015 referred to as equitable relief permits the secretary to relieve an individual of liability for any unpaid tax or any deficiency pursuant to procedures prescribed by the secretary if relief is not available under subsections b or c and it is inequitable to hold the individual liable subsection f is the only provision of sec_6015 which permits relief in the case of an underpayment_of_tax which is not a deficiency eg the correct amount is reported on the return but the tax is not fully paid the service has issued interim guidance for equitable relief under subsection f effective date notice_98_61 1998_51_irb_13 section dollar_figure contains the threshold conditions for equitable relief which includes the condition that relief is not available to the individual under sec_6015 or c section dollar_figure lists the circumstances under which equitable relief will ordinarily be granted these circumstances include an unpaid liability on a joint_return the individual is no longer married is legally_separated or has not lived with the other spouse for months the individual did not know and had no reason to know that the tax would not be paid and the individual would suffer undue_hardship if relief were not granted section dollar_figure applies to individuals who meet the threshold conditions of section dollar_figure but who do not qualify for relief under sec_3 these individuals may qualify for relief if taking into account all facts and circumstances it is inequitable to hold the individual liable for the unpaid liability or deficiency section dollar_figure contains a non-exhaustive list of factors to be considered in granting relief under sec_3 factors weighing in favor of relief include the individual requesting relief is separated the individual will suffer hardship if relief is not granted the individual was abused by the other spouse and the other spouse has a legal_obligation to pay the liability pursuant to a divorce decree or agreement factors weighing against relief include that the liability is attributable to the individual the individual had gl-607811-97 - relief from liability under subsections b and c is only available if an individual makes an election not later than two years after the commencement of collection activities occurring after date with respect to the individual making the election sec_6015 sec_6015 rra g sec_6015 does not specify any period for filing for equitable relief under subsection f however the service has imposed a two-year time limitation for filing requests for equitable relief under sec_6015 see notice_98_61 sec_3201 of the rra requires the secretary to develop a separate form for applying for relief under sec_6015 the service has developed form_8857 which permits the taxpayer to elect relief under each of the three subsections of sec_6015 announcement sec_6015 provides for tax_court review of requests for relief under subsections b or c if the electing spouse files a petition during the 90-day period beginning on the date that the secretary mails by certified or registered mail a notice to the electing spouse of the secretary’s determination if a notice_of_determination is not mailed within months after the election is filed the spouse may file a tax_court petition at any time after the 6-month period and before the close of the 90-day period if the taxpayer brings a suit_for_refund the tax_court loses jurisdiction to the extent the district_court or court of federal claims acquires jurisdiction over the taxable years and the district_court or court of federal claims acquires jurisdiction over the innocent spouse issues sec_6015 sec_6015 does not provide for any_tax court review of the service’s determinations as to equitable relief under sec_6015 b bankruptcy court jurisdiction sec_505 of the bankruptcy code gives a bankruptcy court jurisdiction to determine the amount and validity of a debtor’s taxes see 74_f3d_906 9th cir cert_denied 517_us_1192 930_f2d_1132 6th cir 895_f2d_921 3d cir sec_505 states knowledge or had reason to know of the liability the individual has significantly benefitted from the unpaid liability beyond normal support and the individual has a legal_obligation pursuant to a divorce decree or agreement to pay the liability id pincite a taxpayer can only bring a suit_for_refund with respect to relief under subsection b since credits and refunds are only permitted with respect to subsections b and f sec_6015 and as discussed in this memorandum relief under f is not reviewable by a court gl-607811-97 - except as provided in paragraph of this subsection the court may determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction b c sec_505 this provision is described in the legislative_history as permitting a determination by the bankruptcy court of any unpaid tax_liability of the debtor s rep 95th cong 2d sess reprinted in u s c c a n sec_505 however provides that the bankruptcy court has no jurisdiction where there has been a prior judicial determination as to the merits of the tax_liability or with respect to the right of the estate to a tax_refund before the government has the opportunity to administratively consider a request for a tax_refund see baker supra f 3d pincite the automatic_stay prohibits the commencement or continuation of a proceeding before the tax_court concerning the debtor after the filing of a bankruptcy petition b c sec_362 the filing of a bankruptcy petition has the effect of giving the bankruptcy court concurrent jurisdiction with the tax_court over issues involving the debtor’s tax_liability because the bankruptcy court can lift the stay of tax_court proceedings in its discretion the bankruptcy court has the power to decide in which court the tax issues will be litigated see 974_f2d_514 4th cir cert 507_us_945 the purpose of this broad grant of jurisdiction to the bankruptcy court is to allow the bankruptcy court to resolve all tax disputes necessary for the efficient administration of the estate 210_br_200 bankr m d fla in re 181_br_756 s d n y congress wanted to provide a forum for the quick resolution of disputed tax claims in order to avoid any delay in the conclusion of this provision states the court may not so determine - a the amount or legality of a tax fine penalty or addition_to_tax if such amount or legality was contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction before the commencement of the case under this title or b any right of the estate to a tax_refund before the earlier of - i days after the trustee properly requests such refund from the governmental_unit from which such refund is claimed or ii a determination by such governmental_unit of such request b c sec_505 gl-607811-97 - the administration of the estate stevens supra br pincite 45_br_137 bankr s d fla ii legal analysis as previously discussed sec_6015 affords three types of relief innocent spouse relief under subsection b allocation of liability under subsection c and equitable relief under subsection f we first discuss relief under subsections b and c if a debtor taxpayer is entitled to relief from liability under subsections b or c then this will reduce the debtor’s tax_liability we thus conclude that a bankruptcy court’s determination as to relief under sec_6015 and c just like any other issue affecting the amount of the taxpayer’s tax_liability is a determination regarding the amount or legality of any_tax under sec_505 and is within the bankruptcy court’s jurisdiction the argument has been made however that because sec_6015 specifically gives the tax_court jurisdiction over sec_6015 and c relief but does not confer similar jurisdiction on the bankruptcy courts this precludes bankruptcy courts from obtaining jurisdiction this argument however ignores the fact that sec_505 is a general grant of jurisdiction to bankruptcy courts of jurisdiction over all matters concerning the amount or legality of the debtor's tax_liability see eg wilson supra 783_f2d_1546 11th cir bankruptcy court jurisdiction is not dependent on a specific grant of jurisdiction in the internal_revenue_code in contrast the tax_court is a court of limited jurisdiction and it can exercise its jurisdiction only to the extent authorized by congress 96_tc_895 85_tc_527 in order to deprive a bankruptcy court of jurisdiction sec_6015 would have to be interpreted as an implied partial repeal of sec_505 however it is a general_rule of statutory construction that repeals by implication are not favored unless the intent to repeal is clear and express 480_us_522 am jur 2d statutes 2d ed there is no indication in sec_6015 that congress intended to withdraw jurisdiction from bankruptcy courts over relief from joint_and_several_liability the general_rule of concurrent bankruptcy court and tax_court jurisdiction over tax matters should apply with respect to sec_6015 to the same extent as it would with any other internal_revenue_code provision for example the tax_court only acquires jurisdiction to determine the taxpayer’s deficiency upon the filing of a proper tax_court petition by the taxpayer after the service issues a notice_of_deficiency sec_6213 and only acquires jurisdiction to review the service’s determination as to whether the taxpayer is entitled to sec_6015 relief when the taxpayer files a proper petition from such determination under sec_6015 gl-607811-97 - as previously discussed the purpose of the broad grant of jurisdiction to bankruptcy courts is to permit bankruptcy courts to efficiently resolve all matters affecting the estate consistent with this purpose if the debtor contests the service’s tax claim on the ground that she is entitled to relief pursuant to sec_6015 and c it is critical that the bankruptcy court have jurisdiction over subsections b and c in order to resolve all of the issues involving the debtor’s tax_liability we thus cannot argue that the lack of an express grant of authority in sec_6015 precludes the bankruptcy court from having jurisdiction over sec_6015 and c relief the argument has also been made that sec_6015 requires that the taxpayer exhaust administrative remedies within the service before the bankruptcy court can have jurisdiction over any matter concerning sec_6015 relief while it is true that exhaustion of administrative remedies is a jurisdictional prerequisite to obtain tax_court review of the service’s final_determination as to relief under sec_6015 see tax_court rule this is merely a restriction on tax_court review of the service’s final_determination and does not affect bankruptcy court jurisdiction in any case our position is that the administrative request and issuance by the service of a final_determination under sec_6015 or failure to rule thereon are not jurisdictional prerequisites for the tax_court to consider relief from joint_and_several_liability in a proceeding commenced in response to a notice_of_deficiency pursuant to sec_6213 as was possible with pre-rra innocent spouse issues raised under sec_6013 a petitioner can raise sec_6015 in a deficiency case a petitioner can raise sec_6015 in a deficiency case even if such case was filed before the enactment_date date since sec_6015 applies to unpaid liabilities for taxes arising on or before the date of enactment while sec_6015 and c require an election to be made this can take any number of forms including tax_court pleadings or other writings not necessarily a form_8857 we conclude that a taxpayer can raise sec_6015 relief in bankruptcy court without following the administrative procedures in sec_6015 just as a taxpayer can raise sec_6015 relief in a tax_court deficiency as a general matter limitations on tax_court jurisdiction are not applicable in bankruptcy court for example the tax_court cannot review a tax_liability until the service has first made an administrative determination by issuing a notice_of_deficiency sec_6213 in contrast the bankruptcy court is under no such restriction it can determine the amount or legality of any_tax regardless of the administrative stage of the service’s consideration of the tax_liability the service may estimate taxes on a proof_of_claim where no returns have been filed and an audit has not been commenced see eg 36_f3d_996 10th cir there is no question that the bankruptcy court has jurisdiction to determine such tax_liabilities if a party objects to the proof_of_claim see generally 974_f2d_514 4th cir gl-607811-97 - proceeding commenced pursuant to sec_6213 without following those administrative procedures we also note that as previously discussed sec_505 contains an express exhaustion of administrative remedies requirement with respect to refunds a similar provision in sec_505 would be necessary to deprive the bankruptcy court of jurisdiction over sec_6015 relief prior to a determination by the service there are limitations to bankruptcy court jurisdiction over sec_6015 and c relief first the requirement of sec_6015 and c b that the taxpayer must file for relief no later than two years after the secretary has begun collection activities with respect to the taxpayer must apply if the issue is raised for the first time in the bankruptcy case since the taxpayer is not entitled to sec_6015 relief unless that requirement is met the date that the taxpayer raises the sec_6015 issue in the bankruptcy court should be considered the time the election is made for purposes of the two-year period our office’s position is that collection activity does not commence for purposes of the two-year period until the service makes an actual levy against property in which the electing spouse has an interest or files a suit or a claim in a judicial proceeding eg a proof_of_claim against the electing spouse second the requirements of sec_505 apply the debtor cannot raise relief from joint liability if the tax_liability was previously contested and adjudicated pursuant to sec_505 see baker supra note however that sec_6015 provides that in the case of an election under subsection b or c a prior final tax_court decision for the same taxable_year for which relief is requested shall be conclusive except with respect to qualification for relief which was not an issue in the prior tax_court proceeding this exception to res_judicata for relief from joint liability does not apply if the tax_court determines that the individual participated meaningfully in the prior tax_court proceeding although this provision appears to have been drafted with tax_court jurisdiction in mind when the bankruptcy court is considering relief from joint liability it is acting as an alternative forum to the tax_court and thus the same res_judicata exception applicable in tax_court should apply to the bankruptcy court we thus conclude that the sec_6015 exception permits a debtor to raise relief in bankruptcy court under subsections b or c despite a prior final tax_court decision unless the bankruptcy court determines that the debtor participated meaningfully in the prior tax_court proceeding while we conclude that the bankruptcy court has jurisdiction over relief under subsections b and c we conclude that the bankruptcy court does not have jurisdiction to consider equitable relief under subsection f sec_6015 states that the secretary may relieve such individual of such liability emphasis added which indicates that equitable relief can only be granted by the secretary since the word may rather than shall is used this also indicates that the secretary can decide whether or not to grant relief in the secretary’s sole discretion in contrast sec_6015 states that the individual shall be relieved of liability and sec_6015 gl-607811-97 - states that the individual’s liability shall not exceed the portion of such deficiency properly allocable to the individual under subsection d sec_6015 does not provide for any review of the service’s determination as to equitable relief under subsection f sec_6015 only permits a petition to be filed with the tax_court in the case of an individual who elects to have subsection b or c apply we conclude that the fact that the tax_court was not provided any jurisdiction over subsection f relief reflects congressional intent that the service’s determination as to equitable relief is within its sole discretion and not reviewable by any court when a bankruptcy court is determining the amount or legality of a tax under sec_505 it is acting in place of the normal judicial forum for tax controversies eg tax_court since the tax_court does not have jurisdiction over equitable relief the bankruptcy court should be similarly precluded from considering equitable relief although we conclude that the bankruptcy court has jurisdiction over sec_6015 and c relief to avoid unnecessary litigation and to ensure uniformity in granting relief any debtor requesting relief in a bankruptcy case should be urged to file an administrative request for relief with the service and to agree to a postponement of any proceedings to permit the service sufficient time to consider the request and make a determination one major advantage of administrative consideration to the taxpayer is that the service will have the opportunity to consider equitable relief under sec_6015 which cannot be considered by the bankruptcy court additionally administrative consideration will assist in the development of a record regarding entitlement to relief thus when sec_6015 is raised in bankruptcy court the service should attempt to have the matter administratively resolved before the bankruptcy court considers the issue in conclusion our position is that a bankruptcy court does have jurisdiction to consider relief under sec_6015 and c even in the absence of an administrative request for relief although the service should urge debtors to file administrative requests for relief and request bankruptcy courts to defer consideration of the issue until after the service makes a determination our position is also that the bankruptcy court has no jurisdiction to consider equitable relief under sec_6015 since the granting of such relief is within the sole discretion of the service and is not reviewable by a court case developments hazards and other considerations gl-607811-97 - gl-607811-97 - finally one additional issue which may arise in a bankruptcy court case in which the debtor raises sec_6015 relief is the ability of the non-debtor spouse to participate and the bankruptcy court’s jurisdiction over the other spouse’s tax_liability sec_6015 provides for notice to and participation by the other spouse in administrative and tax_court proceedings sec_6015 g there is no comparable statutory authority which would permit a non-debtor spouse to have notice of and to participate in a bankruptcy case where the debtor seeks sec_6015 relief arguably unless the non-debtor spouse is a creditor of the debtor the non-debtor spouse has no right to participate in the bankruptcy case insofar as the bankruptcy court permits a non-debtor spouse to participate the question arises whether the bankruptcy court has jurisdiction to determine the non-debtor spouse’s entitlement to sec_6015 relief our office’s position is that a bankruptcy court has no jurisdiction over the tax_liability of a non-debtor and thus has no jurisdiction to determine the entitlement of a non-debtor spouse to sec_6015 relief see 904_f2d_477 9th cir in re brandt airflex corp 904_f2d_477 2d cir 783_f2d_1546 11th cir please contact this office at if you have any questions or comments concerning this memorandum cc assistant chief_counsel it a assistant chief_counsel field service
